Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s Arguments/Remarks filed 3/3/2022 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 10, that: Firstly, the Office characterizes the curved objective plane 101 illustrated in Fig. 3 of Zeidler (shown below with annotations) as the claimed focus plane. Applicant respectfully disagrees with the Office's characterization and submits that the curved objective plane of Zeidler is a locus of focal points of charged particle beamlets, and not a horizontal focus plane "substantially orthogonal to a primary optical axis," as recited in claim 1.
Applicant argues, see Remarks, pg(s). 11, that: Secondly, the Office, under an improperly applied broadest reasonable interpretation, characterized the predetermined plane 15 in Fig. 3 of Zeidler (shown below with annotations) as the focus plane. Office Action, p. 3. Even if Zeidler's predetermined plane 15 is the focus plane, which Applicant does not concede, Zeidler fails to disclose or suggest "a first portion comprising a beamlet focused onto a focus plane," as recited in claim 1 ( emphasis added).
Applicant argues, see Remarks, pg(s). 11, that: Further, Zeidler, in paragraph [0015] states, "[t]he predetermined plane can include all beam foci of the particle beams of the bundle, to which end the predetermined plane can be a curved area." Zeidler, ,i [0015] (emphasis added). Here, Zeidler discloses that if the predetermined plane is at beam foci 5 or overlays the objective plane 101, the predetermined plane is a curved area, and therefore fails to contemplate "a focus plane substantially orthogonal to [the] primary optical axis," as recited in claim 1. Because Zeidler fails to disclose a focus plane substantially orthogonal to the primary optical axis, Zeidler cannot disclose or suggest "estimat[ing], from the image, a separation gap between the focus plane and the sample based on a comparison of a size of a beamlet of the array of beamlets along the focus plane and a size of a corresponding probe spot on the sample," as recited in claim 1.
 
In response to item(s) 2-3 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Zeidler (US 20170117114 A1) discloses that the plane (fig. 3, 15) can be a focus plane in that beam foci point(s) (5) can be focused/located onto/on plane (15) [0092 Note 15 can be at beam foci 5 or overlay the objective plane 101]. Also, plane (15) can be a flat plane [0091-0092].
Zeidler discloses a focus plane (fig. 3, flat plane 15) [0092] substantially orthogonal [0092] to a primary optical axis (16), and that focus plane (15) can be at focal points (5) and/or objective plane (101). Also, Zeidler discloses a first portion comprising a beamlet (3) focused onto a focus plane (15) [0092].  
 [0092 Note The predetermined plane 15 can include, for example, at least one of the beam foci 5 or overlay the objective plane 101].
In response to item(s) 4 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Zeidler (US 20170117114 A1) discloses a focus plane (15) (of beamlet (s) 3 foci at flat plane 15, per [0092]) substantially orthogonal to the primary optical axis (16) [0092].  
Zeidler at para. [0015] states that [0015 Note The predetermined plane can be arranged in the region of the beam foci of the particle beams. In particular, the predetermined plane can include at least one of the beam foci of the particle beams of the bundle. The predetermined plane can include all beam foci of the particle beams of the bundle, to which end the predetermined plane can be a curved area.].  
According to Zeidler at [0015] if the predetermined plane includes all beam foci of the particle beams of the bundle, then the predetermined plane can be a curved area.  Applicant’s claims do not appear to claim that all of the beamlets are focused onto a flat focus plane.  The claims appear to claim a beamlet focused onto the focus plane (applicant’s claim 1) or a beamlet along the focus plane (applicant’s claims 14-15). 
Zeidler, also discloses beamlet (31, 32) array irradiation of a sample (fig. 6; 7, 8) and estimating from an image a separation gap (i.e., defocus) [0104] [0115] [0092] [0111] between the focus plane (fig. 3, 5 at 15) (fig. 6, at 51 and/or 52) [0092 Note 15 can be at beam foci 5 or overlay the objective plane 101] substantially orthogonal (see 15) to a primary optical axis (16); and the sample (7/8), based on a comparison of a size of a beamlet (3/ 31, 32 of 21 at A1 and/or 21 at A2) of the array of beamlets “along” the focus plane (15) (beamlets 31 and 32 pass through/over/“along” the focal plane (see fig. 3, 15) and a size (of 21) (fig. 6, 21 for A1 and/or 21 for A2) of a corresponding probe spot on the sample (7/8). 
 (Note definition of “along” == through, on, beside, over, or parallel to the length or direction of); 
(fig. 3, sample 7/8, focal plane 15/101, beamlets 3, beam spots 6, spot sizes 21); 
(fig. 6, sample 7/8, plane 51, 52, beamlets 31, 32, beam spots 6, spot sizes 21);
 	[0092] [0104] [0111] [0115]; 
  	[0104 Note The value of the diameter A of the form of the cross section of the particle beams 3 on the surface 8 and a size of the particle beam spots 6 on the surface 8 depend both on the configuration of the particle beam 3 and on a distance between the beam focus 5 and the surface 8. For this reason, the form of the cross section of a particle beam, in particular the diameter A of the form, can serve as a measure of the distance between the beam focus 5 and the surface 8, as a result of which this relationship can be used for focusing]; 
[0115 Note with proviso that the location of the beam foci 5.sub.1 and 5.sub.2 is known, it is also possible to determine using the diameter A.sub.2 of the form 21 of the particle beam 3.sub.2 whether the particle beam 3.sub.1 is overfocused or underfocused (i.e. determine a separation gap distance)]; 
[0092 Note The beam foci 5 of the primary particle beams 3 are arranged in a volume region 19 around the predetermined plane 15. The predetermined plane 15 can include, for example, at least one of the beam foci 5 or overlay the objective plane 101. The predetermined plane 15 can be arranged such that it is arranged substantially orthogonal to the optical axis 16 and has a distance from at least one of the beam foci 5 that is less than 100 .mu.m, 50 .mu.m, 10 .mu.m or 1 .mu.m.].

7.	Since none of the claims have been amended, the previous rejection is shown below for reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-15 and 18-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Masnaghetti et al. (US 20170084424 A1) in view of Zeidler (US 20170117114 A1).
	Regarding claim 1, Masnaghetti discloses a charged particle beam apparatus (abstract) (fig. 1a), comprising:
a beamlet forming unit (109, 111) [0024] configured to form and scan (abstract) an array of beamlets (105) [0024] on a sample (107) to form a plurality of probe spots on the sample (fig. 2, at 202a-202d), the array of beamlets comprising:
a first portion (202a) comprising a beamlet focused onto a focus plane (focus plane of 202a) substantially orthogonal to a primary optical axis;, and 
a second portion (202c, 202d) comprising a defocused beamlet (of either 202c, 202d) with respect to the focus plane (of 202a) [0035];
a detector (108) configured to detect signals from the plurality of probe spots  formed by the array of beamlets; and 
a processor (110, 116, 118) configured to cause the charged particle beam apparatus to  
generate an image (abstract) (108, 110, 119) of the sample based on the detected signals: 
estimate from the image a separation gap (i.e., defocus) between the focus plane (of 202a) and the sample (fig. 2, sample level is estimated at 202b “best focus”), based on a comparison of a  and 
reduce [0035] the estimated separation gap [0035] [0058] (fig. 8, 806)
(fig. 1) 
(figs. 2-3, 5-12); 
 	(abstract)
   	[0026-0030] [0035] [0058];
	(Note from applicant’s specification para.  [0019 Note A level of separation between the focus plane and the sample can be detected based on an image of the sample formed by the array of beamlets. The level of separation can be reduced to ensure that the first portion of the array of beamlets is focused on the sample.]).
   	(Note from applicant’s specification para.  [0054 Note In some embodiments, the control system (e.g., stage controlling module 522) can move the sample stage in the Z-direction to thereby adjust the position of the sample in the Z-direction, to reduce the separation level between the sample surface at the first scanning region and the focus plane of the primary beamlets. In some alternative embodiments, the control system (e.g., beamlet controlling module 524) can adjust the focusing power of one or more lenses (e.g., objective lens 131 and/or transfer lens 133) to move the position of the focus plane of the inspection beamlets, such that the sample surface coincides with the focus plane.]).
But Masnaghetti fails to explicitly disclose (underlined) estimate, from the image, a separation gap between the focus plane and the sample based on a comparison of a size of a beamlet of the array of beamlets along the focus plane and a size of a corresponding probe spot on the sample.
    	Zeidler discloses beamlet (31, 32) array irradiation of a sample (fig. 6; 7, 8) and a focus plane (fig. 3, 5 at 15) (fig. 6, at 51 and/or 52) [0092 Note 15 can be at beam foci 5 or overlay the objective plane 101] substantially orthogonal (see 15) to a primary optical axis (16); 
estimating from an image a separation gap (i.e., defocus) [0104] [0115] [0092] [0111] between the focus plane (fig. 3, 5 at 15) (fig. 6, at 51 and/or 52) and the sample (7/8), based on a comparison of a size of a beamlet (3/ 31, 32 of 21 at A1 and/or 21 at A2) of the array of beamlets “along” the focus plane (15) (beamlets 31 and 32 pass through/over/“along” the focal plane (see fig. 3, 15) and a size (of 21) (fig. 6, 21 for A1 and/or 21 for A2) of a corresponding probe spot on the sample (7/8). 
 (Note definition of “along” == through, on, beside, over, or parallel to the length or direction of); 
(fig. 3, sample 7/8, focal plane 15/101, beamlets 3, beam spots 6, spot sizes 21); 
(fig. 6, sample 7/8, plane 51, 52, beamlets 31, 32, beam spots 6, spot sizes 21);
 	[0091-0092] [0104] [0111] [0115]; 
  	[0104 Note The value of the diameter A of the form of the cross section of the particle beams 3 on the surface 8 and a size of the particle beam spots 6 on the surface 8 depend both on the configuration of the particle beam 3 and on a distance between the beam focus 5 and the surface 8. For this reason, the form of the cross section of a particle beam, in particular the diameter A of the form, can serve as a measure of the distance between the beam focus 5 and the surface 8, as a result of which this relationship can be used for focusing]; 
[0115 Note with proviso that the location of the beam foci 5.sub.1 and 5.sub.2 is known, it is also possible to determine using the diameter A.sub.2 of the form 21 of the particle beam 3.sub.2 whether the particle beam 3.sub.1 is overfocused or underfocused (i.e. determine a separation gap distance)]; 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Masnaghetti, with estimate from the image a separation gap (i.e., defocus) between the focus plane and the sample, based on a comparison of a “size of the array of beamlets” along the focus plane and a size of a corresponding probe spot on the sample, as taught by Zeidler, to use by combining prior art charged particle beam devices according to known beamlet focus gap estimation methods to yield predictable improved imaging resolution results.

     	Regarding claim 14, Masnaghetti discloses a method performed by a controller (abstract) (fig. 1a, 110, 116, 118) for controlling a charged particle beam system (105), the method  comprising:
scanning an array of beamlets (fig. 1a, 104) on a sample (107) to form a plurality of probe spots on the sample (fig. 2, at 202a-202d):
generating an image (108, 110, 119) (abstract) of the sample based on detected signals from the plurality of probe spots:
estimating from the image a separation gap (i.e., defocus) between a focus plane (fig. 2, focus plane of 202a) and the sample (fig. 2, sample level is estimated at 202b “best focus”) based on (108) (fig. 2) a comparison of a   the  formed by the array of beamlets (105) wherein, 
a first portion (202a) of the array of beamlets is focused onto the focus plane (focus plane of 202a) the focus plane being substantially orthogonal to a primary optical axis, and  
a second portion (202c, 202d) of the array of beamlets comprises a defocused beamlet  (of either 202c, 202d)  with respect to the focus plane (of 202a); and 
adjusting [0035] the estimated separation gap  [0035] [0058] (fig. 8, 806)
(fig. 1) 
(figs. 2-3, 5-12); 
 	(abstract.) [0026] [0027] [0028] [0029] [0030] [0035] [0058].
But Masnaghetti fails to explicitly disclose (underlined) estimate, from the image, a separation gap between the focus plane and the sample based on a comparison of a size of a beamlet of the array of beamlets along the focus plane and a size of a corresponding probe spot on the sample.
    	Zeidler discloses beamlet (31, 32) array irradiation of a sample (fig. 6; 7, 8) and a focus plane (fig. 3, 5 at 15) (fig. 6, at 51 and/or 52) [0092 Note 15 can be at beam foci 5 or overlay the objective plane 101] substantially orthogonal (see 15) to a primary optical axis (16); 
estimating from an image a separation gap (i.e., defocus) [0104] [0115] [0092] [0111] between the focus plane (fig. 3, 5 at 15) (fig. 6, at 51 and/or 52) and the sample (7/8), based on a comparison of a size of a beamlet (3/ 31, 32 of 21 at A1 and/or 21 at A2) of the array of beamlets “along” the focus plane (15) (beamlets 31 and 32 pass through/over/“along” the focal plane (see fig. 3, 15) and a size (of 21) (fig. 6, 21 for A1 and/or 21 for A2) of a corresponding probe spot on the sample (7/8). 
 (Note definition of “along” == through, on, beside, over, or parallel to the length or direction of); 
(fig. 3, sample 7/8, focal plane 15/101, beamlets 3, beam spots 6, spot sizes 21); 
(fig. 6, sample 7/8, plane 51, 52, beamlets 31, 32, beam spots 6, spot sizes 21);
 	[0091-0092] [0104] [0111] [0115].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Masnaghetti, with estimate from the image a separation gap (i.e., defocus) between the focus plane and the sample, based on a comparison of a “size of the array of beamlets” along the focus plane and a size of a corresponding probe spot on the sample, as taught by Zeidler, to use by combining prior art charged particle beam devices according to known beamlet focus gap estimation methods to yield predictable improved imaging resolution results.

     	Regarding claim 15, Masnaghetti discloses a non-transitory computer-readable medium [0092] that stores a set of instructions that is executable by at least one processor [0092] of a controller to cause the controller to perform a method for controlling a charged particle beam system, the method comprising:
scanning an array of beamlets (fig. 1a, 104) (abstract) on a sample (107) to form a plurality of probe spots (fig. 2, 202a-202d) on the sample:
generating an image (108, 110, 119) (abstract) of the sample based on detected signals from the plurality of probe spots: 
estimating from the image a separation gap (i.e., defocus) between “a” focus plane (fig. 2, focus plane of 202a) and the sample (fig. 2, sample level is estimated at 202b “best focus”) based on (108) (fig. 2) a comparison of a   the  formed by the array of beamlets (105), wherein 
a first portion (202a) of the array of beamlets is focused onto the focus plane (of 202a) the focus plane being substantially orthogonal to a primary optical axis, and 
a second portion (202c, 202d) of the array of beamlets comprises a defocused beamlet (of either 202c, 202d)  with respect to the focus plane (of 202a); and
adjusting [0035] based on the estimated separation gap [0035] [0058] (fig. 8, 806)
(fig. 1) 
(figs. 2-3, 5-12);  
 	 (abstract.) [0026] [0027] [0028] [0029] [0030] [0035] [0058] [0092].
But Masnaghetti fails to explicitly disclose (underlined) estimate, from the image, a separation gap between the focus plane and the sample based on a comparison of a size of a beamlet of the array of beamlets along the focus plane and a size of a corresponding probe spot on the sample.
    	Zeidler discloses beamlet (31, 32) array irradiation of a sample (fig. 6; 7, 8) and a focus plane (fig. 3, 5 at 15) (fig. 6, at 51 and/or 52) [0092 Note 15 can be at beam foci 5 or overlay the objective plane 101] substantially orthogonal (see 15) to a primary optical axis (16); 
estimating from an image a separation gap (i.e., defocus) [0104] [0115] [0092] [0111] between the focus plane (fig. 3, 5 at 15) (fig. 6, at 51 and/or 52) and the sample (7/8), based on a comparison of a size of a beamlet (3/ 31, 32 of 21 at A1 and/or 21 at A2) of the array of beamlets “along” the focus plane (15) (beamlets 31 and 32 pass through/over/“along” the focal plane (see fig. 3, 15) and a size (of 21) (fig. 6, 21 for A1 and/or 21 for A2) of a corresponding probe spot on the sample (7/8). 
 (Note definition of “along” == through, on, beside, over, or parallel to the length or direction of); 
(fig. 3, sample 7/8, focal plane 15/101, beamlets 3, beam spots 6, spot sizes 21); 
(fig. 6, sample 7/8, plane 51, 52, beamlets 31, 32, beam spots 6, spot sizes 21);
 	[0091-0092] [0104] [0111] [0115].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Masnaghetti, with estimate from the image a separation gap (i.e., defocus) between the focus plane and the sample, based on a comparison of a “size of the array of beamlets” along the focus plane and a size of a corresponding probe spot on the sample, as taught by Zeidler, to use by combining prior art charged particle beam devices according to known beamlet focus gap estimation methods to yield predictable improved imaging resolution results.

     	Regarding claim 2, Masnaghetti discloses that the detector includes an array of detection elements configured to  detect signals from the plurality of probe spots  
[0030].
     	Regarding claim 3, Masnaghetti discloses that the processor (110, 116) is further configured to cause the charged particle beam apparatus to adjust a focusing power of a focusing element (109) in the beamlet forming unit to reduce the separation gap [0035] [0058] (fig. 8, 806).
     	Regarding claim 5, Masnaghetti discloses that the second portion (202c, 202d) of the array of beamlets comprises at least one beamlet focused on the focus plane (the focus plane of 202a) [0035] [0058] (fig. 8, 806).
     	Regarding claim 6, Masnaghetti discloses that the processor (110, 116) is further configured to cause the charged particle beam apparatus to:
control the beamlet forming unit to perform a first scan [0062-0064] of the sample using at least a first subset of beamlets in the array of beamlets to form an image of the sample; 
reduce a level of the separation gap [0062-0064] based on the image of the sample; and
control (110, 116) the beamlet forming unit to perform a second scan [0062-0064] of the sample using at least a second subset [0062-0064] of beamlets in the array of beamlets [0062-0064] [0047]
     	[0047] [0062-0064] 
	(Reference’s claim 10); 
    	(Reference’s claim 11).
  
     	Regarding claim 7, Masnaghetti discloses that the first subset of beamlets includes a subset of beamlets in the second portion [0062-0064],,
wherein the first subset of beamlets includes the beamlets in the first portion (202a) and a subset of beamlets in the second portion [0062-0064],
wherein the second subset of beamlets [0062-0064] includes the beamlets in the first portion [0062-0064],, or 
wherein the second subset of beamlets [0062-0064] includes the beamlets in the first portion [0062-0064] and a subset of beamlets in the second portion [0062-0064]
      	[0047] [0062-0064] 
	(Reference’s claim 10); 
    	(Reference’s claim 11).

      	Regarding claim 8, Masnaghetti discloses that a scan characteristic (fig. 2) of each of the beamlets of the first (202a) and the second portion of the array of beamlets  (202c, 202d) is different (202c, 202d scans different line directions/orientations and/or areas of the sample 107 from 202a).
     	Regarding claim 9, Masnaghetti discloses that the scan characteristic comprises a size of a scan area (202c, 202d scans different line directions/orientations and/or areas of the sample 107 from 202a) 
     	Regarding claim 10, Masnaghetti discloses that the size of the scan area of each beamlet of the second portion (202c) is smaller than the scanning area of each beamlet of the first portion (202a)
	[0062-0064].
     	Regarding claim 11, Masnaghetti discloses that the scan characteristic is comprises a scan frequency (fig. 2, images 202a-202d are acquired simultaneously, the first and second portion can be any of 202a or 202c, since 202a has more scan lines (three lines) than 202c (two lines) and since the images are acquired simultaneously then one of 202a or 202c is scanned faster due to less scan lines or more scan lines) [0062-0064].
     	Regarding claim 12, Masnaghetti discloses that the scan frequency of each beamlet of the second portion (in this example any of 202a or 202c) is higher than the scan frequency of each beamlet of the first portion (any other of 202a or 202c) (fig. 2, images 202a-202d are acquired simultaneously, the first and second portion can be any of 202a or 202c, since 202a has more scan lines (three lines) than 202c (two lines) and since the images are acquired simultaneously then one of 202a or 202c is scanned faster due to less scan lines or more scan lines) [0062-0064].
     	Regarding claim 13, Masnaghetti discloses that the scan characteristic  comprises a scan direction (202c, 202d scans different line directions/orientations and/or areas of the sample 107 from 202a) 

Moreover, regarding claims 18 and 20, Zeidler discloses use of Fourier analysis of the generated image to determine the size of the corresponding probe spot on the sample; and is obvious for the reasons discussed supra with reference to claim 1 or 14, see previous
[0030] [0042] [0102] .

Regarding claim 19, Masnaghetti discloses wherein the processor (110) is further configured to adjust a parameter of a focusing lens (114, 124) [0029] [0035] to reduce the estimated separation gap, the parameter comprising a focusing power 
[0029] [0035] .


2.	Claim(s) 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Masnaghetti et al. (US 20170084424 A1) in view of Zeidler (US 20170117114 A1) and further in light of Oster et al. (US 20170248842 A1).
Regarding claim 4, Masnaghetti discloses wherein the processor (110, 116) is further configured to cause the charged particle beam apparatus to move/raise (via stage 106) [0075] the sample (107) 
[0068] [0075].
But Masnaghetti/Zeidler fails to disclose the processor is further configured to move the sample to reduce the level of separation.
    	Oster, however, discloses moving a sample on a stage to reduce the level of separation [0064] 
   	[0064].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Masnaghetti/Zeidler, with moving a sample on a stage to reduce the level of separation, as taught by Oster, to use by combining prior art separation level reduction schemes/configurations according to known sample stage displacement methods to yield predictable results of reducing the level of separation between a beam focal point and a sample surface via moving the sample surface to the focal point to increase resolution.

2.	Claims 16-17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Masnaghetti et al. (US 20170084424 A1) in view of Zeidler (US 20170117114 A1); hereinafter “the combined references”, as applied to claim 1 above, and further in light of Rodgers et al. (US 20140224985 A1).
Regarding claim 16, the combined references disclose the elements of claim 1, see previous.
     	But the combined references fail to disclose the first portion of the array of beamlets comprises an inspection beamlet configured to scan an inspection region of the sample; and
the second portion of the array of beamlets comprises a focus-sensing beamlet configured to scan a focus-sensing region of the sample.
Rodgers, however, discloses the first portion of the array of beamlets comprises an inspection beamlet (fig. 18, 266) configured to scan an inspection region of the sample (38) (abstract); and
the second portion of the array of beamlets comprises a focus-sensing beamlet (274) configured to scan a focus-sensing region of the sample (abstract).
(abstract);
[0081] 
[0109-0113].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with sample inspection imaging region(s) and sample focus imaging region(s), as taught by Rodgers, to use as a substitution of one known sample imaging configuration for another (i.e. with sample imaging and focus-sensing regions/areas) to obtain predictable beam focus correction results (i.e. to improve imaging resolution).

Regarding claim 17, the combined references disclose the elements of claim 8, see previous.
     	But the combined references fail to disclose wherein the scan characteristic comprises a probe current, and wherein the probe current of each of the second portion of the array of beamlets is smaller than the probe current of each of the first portion of the array of beamlets
Rodgers, however, discloses a sample beamlet irradiation device (abstract) (fig. 18, 264, 266) of a sample (260) (fig. 1, 45) and wherein a scan characteristic comprises a probe current [0053] [0005], and wherein a probe current of each of a second portion of the array of beamlets is smaller than the probe current of each of the first portion of the array of beamlets [0053] 
[0053] [0005] .
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with controlling beamlet focusing via controlling beamlet probe currents, as taught by Rodgers, to use by combining prior art charged particle beam devices according to known beamlet focussing methods (i.e., by controlling beam probe currents) to yield predictable improved imaging resolution results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881